DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 16 and 25; and “sensing unit” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 6 teaches that the control unit can be hardware or software executed by a computer. 
Page 2 teaches that the Sensing unit is an ultrasonic transducer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 16-21 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Publication No. 2011/0112400 to Emery et al. in view of U. S. Patent No. 8,715,209 to Gertner.
Regarding Claim 16, Emery teaches a catheter device for selective treatment of nerve fibers covered by fat tissue, said catheter device comprising: an ultrasound transducer positioned on a distal tip of said catheter (Fig. 5-7 teaches catheter with an ultrasonic treatment transducer in a blood vessel lumen); a control unit configured to control emission of ultrasound energy by said transducer to selectively damage said nerve fibers over said fat tissue using said unfocused ultrasound (the limitation selectively damaging said nerve fibers is a functional limitation, as its not clearly defined how its different from any unfocused ultrasonic treatment catheter); said control unit configured to set energy parameters including: a frequency and an intensity suitable to thermally damage nerve fibers, and a duration which is long enough to deposit heat in said nerve fibers while allowing said fat tissue to insulate said deposited heat (para 0042, 0043 and 0045; fig. 5 and 9a teaches controller element 30 and element 24 emitting unfocused ultrasound energy to a target and heating tissue; furthermore the fat tissue insulating the nerve fibers are a functional limitation and not a property of the claimed catheter device).  
Emery does not expressly teach that the catheter includes an unfocused ultrasonic transducer for treatment. 
Gertner teaches a catheter that includes an unfocused ultrasonic transducer for treatment (claim 1; figs. 9a-c and 20 teaches an unfocused transducer for therapy).
It would be obvious to one of ordinary skill in the art at the time of invention to modify Emery with a setup such that the catheter includes an unfocused ultrasonic transducer as taught by Gertner, since such a setup would result in a device capable of treating tissue with less damage to the surrounding tissue. 
Regarding Claim 17, Emery teaches a sensing unit configured to monitor said thermal damage by detection of changes in reflected ultrasound signals or changes in backscatter (para 0048 teaches ultrasound imaging for imaging the target location and monitoring the treatment).  
Regarding Claim 18, Gertner teaches that said ultrasound transducer is flat (fig. 9a-c teaches that the transducer is flat).  
Regarding Claims 19 and 20, Emery teaches that said catheter is shaped and sized for insertion into a blood vessel lumen, having a diameter of 6 Fr or smaller (Fig. 5-7 teaches catheter with an ultrasonic treatment transducer in a blood vessel lumen).  
Regarding Claim 21, Emery teaches that said frequency is between 5MHz and 30 MHz, said intensity is between 30 W/cm^2 and 50 W/cm^2, and said duration is between 5 seconds and 120 seconds (para 0130 teaches 1-10 MHz; para 0126 teaches deliver energy for 10-60seconds para 0182 teaches power of greater than 10 watts).  

Allowable Subject Matter
Claims 1-15 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2011/0112400 to Emery et al.; U. S. Publication No. 2012/0209116 to Hossack et al.; and U. S. Publication No. 2011/0319765 to Gertner; and U. S. Patent No. 8,715,209 to Gertner none of the prior art alone or in combination teaches a method of treatment comprising “positioning said catheter within said lumen such that said ultrasound transducer is positioned at a distance from the lumen wall; and selectively damaging said nerve fibers over said fat tissue by emitting unfocused ultrasound energy which is absorbed by said nerve fibers, said unfocused ultrasound having a frequency and an intensity suitable to thermally damage the nerve fibers, a duration of said emitting being long enough to deposit heat in said nerve fibers while allowing said fat tissue to insulate said deposited heat”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/11/22, with respect to the double patenting rejection have been fully considered and are persuasive. The double patenting rejection has been withdrawn. 
The arguments with respect to the 102 rejections are persuasive and has been withdrawn. But a new 103 rejection has been made for claims 16-21. 
Claims 1-15 and 22-24 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793